DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the preliminary amendment filed 06/11/2022.
Claim Objections
Claims 1-2, 4, 7-8, 11, 13-14, 16, 24, and 48 are objected to because of the following informalities:  
In claim 1 (line 12), “measured parameter value” should read “measured at least one parameter value” for clarity of antecedent basis.  
In claim 1 (line 15), “measured parameter value” should read “measured at least one parameter value” for clarity of antecedent basis.  
In claim 2 (line 2), “measured parameter value” should read “measured at least one parameter value” for clarity of antecedent basis.  
In claim 4 (line 2), “the controller” should read “the at least one controller”.
In claim 7 (line 2), “the controller” should read “the at least one controller”.
In claim 8 (line 2), “the controller” should read “the at least one controller”.
In claim 11 (line 2), “measured parameter value” should read “measured at least one parameter value” for clarity of antecedent basis.  
In claim 13 (line 2), “the controller” should read “the at least one controller”.
In claim 14 (line 2), “the controller” should read “the at least one controller”.
In claim 16 (line 2), “the controller” should read “the at least one controller”.
In claim 24 (line 1), “measured parameter value” should read “measured at least one parameter value” for clarity of antecedent basis.  
In claim 48 (lines 4-5), “measured parameter value” should read “measured at least one parameter value” for clarity of antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10, 20-21, and 23-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation "the exogenous agent carrying microbubbles" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “the exogenous agent, wherein said exogenous agent carries microbubbles,”.
Claim 20 recites the limitation "the measured physiological parameter value" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “the measured at least one parameter value”.
Claim 23 recites a first controller and a second controller. It is unclear if said first and second controllers are controllers of the at least one controller recited in claim 1 (line 8). For purposes of examination, line 3 of claim 23 will be interpreted as “controller, the first and second controllers being in communication with each other, wherein the at least one controller comprises said first and second controllers.”
Claim 24 recites the limitations "the treatment condition of at least one of the target tissue or the non-target tissue" in line 2 and “the transmitted ultrasound waves” in line 3. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, lines 2-3 of claim 24 will be read as “the treatment condition, wherein the treatment condition is a treatment condition in response to an interaction between the administered exogenous agent and transmitted ultrasound waves.”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-16, 18, 20, 21, 23, 24, and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 20090234231 A1), hereinafter Knight, in view of Knight.
Regarding claim 1, Knight teaches a system (107; fig. 2) for microbubble-enhanced treatment of target tissue, the system comprising: an ultrasound transducer (ultrasound transducer in imager 125; fig.3, par. 0022); an administration device for administering an exogenous agent (contrast lumen 115; fig. 3, par. 0021); a monitoring system for measuring at least one parameter value associated with at least one of the ultrasound transducer, the exogenous agent, the target tissue, or non-target tissue (ultrasound system 150 measures echo signals such that the absorption of contrast agent into surrounding tissue can be determined; fig, 2, pars. 0034, 0036); a stored treatment plan (instructions executable by a processor; par. 0034); and at least one controller (160; fig. 2) configured to: (a) cause administration of the exogenous agent (160 controls delivery rate of pump 156, which causes the delivery of contrast agent; par. 0034); (b) cause the ultrasound transducer to transmit ultrasound waves to the target tissue and generate a focus therein in the presence of administered exogenous agent (160 controls acquisition of images from imager 125, wherein the images are taken in the presence of the contrast agent; par. 0034); (c) receive, from the monitoring system, the measured parameter value indicating a treatment condition in response to administration of the exogenous agent and transmission of the ultrasound waves during treatment (with the parameter value being absorption of contrast agent into surrounding tissue, 160 is able to receive images from imager 125 that indicate the level of absorption of the contrast agent; par. 0036); and (d) adjust the treatment plan based at least in part on the measured parameter value (what time to initiate pullback of imager 125 is determined [adjusted] by absorption level of contrast agent in the tissue; par. 0036).
	However, Knight is silent as to whether a computer memory stores the treatment plan.
	One having ordinary skill in the art would recognize that some form of computer memory would be required for storing the instructions (treatment plan) disclosed in par. 0034 of Knight such that they may be accessed and executed by a processor (computer) as additionally disclosed by Knight in par. 0034. It would therefore be obvious to one of ordinary skill in the art to modify the system disclosed in Knight to include a computer memory storing the instructions. 
Regarding claim 2, Knight further teaches the monitoring system comprises a biosensor (pressure wire; par. 0040), and the measured parameter value comprises a physiological parameter value (blood pressure; par. 0040).
Regarding claim 3, Knight further teaches the physiological parameter value comprises at least one of a blood pressure, a blood circulation rate, a blood perfusion rate, a blood oxygen level or a heart rate (the pressure wire measures blood pressure; par. 0040).
Regarding claim 4, Knight further teaches the treatment plan specifies a characteristic of the exogenous agent (the instructions specify an administration profile of the exogenous agent, specifically the injection rate; par. 0039), and the controller is further configured to adjust the characteristic of the exogenous agent based at least in part on the measured physiological parameter value (160 adjusts the injection rate of the contrast agent based on the measured absorption of the contrast agent; par. 0039).
Regarding claim 5, Knight further teaches the characteristic of the exogenous agent comprises at least one of a type, a dose, a concentration profile, a temperature, or an administration profile of the exogenous agent (administration profile; par. 0039).
Regarding claim 6, Knight further teaches the administration profile comprises at least one of an administration rate, an administration timing or an administration pressure of the exogenous agent (administration [injection] rate; par. 0039).
Regarding claim 9, Knight further teaches the administration device is further configured to administer the exogenous agent carrying microbubbles (contrast agent comprising microbubbles; par. 0032), and the treatment plan specifies a characteristic of the microbubbles (treatment plan may specify the drug content of the microbubbles of the contrast agent; par. 0032).
Regarding claim 10, Knight further teaches the microbubble characteristic comprises at least one of a diameter, a size distribution, a shell composition, a gas composition and/or a liquid core composition (shell composition; par. 0032 specifies that microbubbles of the contrast agent may not contain drugs, which would require the shell composition of the microbubble to contain no drugs).
Regarding claim 11, Knight further teaches the monitoring system comprises an imager (125; fig. 3, par. 0022), and the measured parameter value comprises a tissue characteristic of at least one of the target tissue or the non-target tissue (volume [size] of treatment site 305 [target tissue] is measured; par. 0049).
Regarding claim 12, Knight further teaches the tissue characteristic comprises at least one of a temperature, a structure, a size, a shape or a location of the target tissue (size [volume]; par. 0049).
Regarding claim 13, Knight further teaches the treatment plan specifies a characteristic of the exogenous agent (characteristic: amount of drug injected; step 710 in fig. 7), and the controller is further configured to adjust the characteristic of the exogenous agent based at least in part on the measured tissue characteristic of at least one of the target tissue or the non-target tissue (more drug is injected if the amount delivered in step 710 of fig. 7 was insufficient for treating the measured volume of the target tissue; steps 730-735 in fig.7, pars. 0049-0050).
Regarding claim 14, Knight further teaches the monitoring system comprises an acoustic- signal detector (imager 125 comprises an acoustic-signal detector: “The imager 125 is then activated to detect an increase in signal strength caused by the bolus [of contrast agent] passing the ultrasonic field of the imager 125,” par. 0029), and the measured parameter value comprises at least one of ultrasound reflections or emissions from at least one of the target tissue or the non-target tissue (ultrasound reflections from treatment site [target tissue] received during imaging of treatment site: 705, 715, 725 in fig. 7).
Regarding claim 15, Knight further teaches the treatment plan specifies a characteristic of the exogenous agent (characteristic: dose of contrast agent; step 710 in fig. 7), and the controller is further configured to adjust the characteristic of the exogenous agent based at least in part on the measured ultrasound reflections and/or emissions (more contrast agent is delivered [i.e. the dose is increased] if imaging obtained using measured ultrasound reflections show an insufficient amount of drug was delivered to the treatment site; steps 730 and 735 in fig. 7, par. 0050).
Regarding claim 16, Knight further teaches the treatment plan specifies an acoustic power profile associated with the ultrasound transducer, and the controller is further configured to adjust the acoustic power profile based at least in part on the adjusted characteristic of the exogenous agent or the measured ultrasound reflections and/or emissions (ultrasound energy level is increased such that high-energy ultrasound is administered after more contrast agent is delivered [i.e. after the dose of contrast agent has been increased]; step 720 in fig. 7, par. 0047).
Regarding claim 18, Knight further teaches a second administration device for administering a therapeutic agent to the target tissue (another [second] contrast lumen for administering a therapeutic agent [contrast agent containing drug-filled microbubbles] in addition to contrast lumen 115 for administering contrast agent containing non-drug-filled microbubbles; par. 0032).
Regarding claim 20, Knight further teaches the treatment plan specifies a characteristic of the therapeutic agent (characteristic: dose [amount of drug]), and the controller is configured to adjust the characteristic of the therapeutic agent based at least in part on the measured physiological parameter value (more contrast agent is delivered [i.e. the dose is increased] if imaging obtained using measured ultrasound reflections show an insufficient amount of drug was from the contrast agent containing drug-filled microbubbles was released into [absorbed by] the target tissue; steps 730 and 735 in fig. 7, par. 0050).
Regarding claim 21, Knight further teaches the characteristic of the therapeutic agent comprises at least one of a type, a dose, a concentration profile, a temperature, an administration rate, an administration timing or an administration pressure of the therapeutic agent (dose [amount of drug]; steps 710 and 730 of fig. 7).
Regarding claim 23, Knight further teaches the ultrasound transducer and monitoring system are controlled by a first controller (150 controls imager 125, comprising both the ultrasound transducer and the monitoring system; par. 0034) and the administration device is controlled by a second controller (pump 156, which controls whether the administration device 115 is administering contrast agent), the first and second controllers being in communication with each other (150 and 156 are in communication through controller 160; par. 0034).
Regarding claim 24, Knight further teaches the measured parameter value is indicative of the treatment condition of at least one of the target tissue or the non-target tissue in response to an interaction between the administered exogenous agent and the transmitted ultrasound waves (a determination of how much of the burst contrast agent was absorbed into the target tissue is indicative of how much drug was delivered to the target tissue; steps 725, 730, and 735 in fig. 7).
Regarding claim 47, Knight further teaches a system (107; fig. 2) for microbubble-enhanced treatment of target tissue, the system comprising: an ultrasound transducer (ultrasound transducer in imager 125; fig.3, par. 0022); an administration device (contrast lumen 115; fig. 3, par. 0021) for at least one of an exogenous agent or a therapeutic agent (115 delivers contrast agent [exogenous agent]; par. 0024); a stored treatment plan that specifies a series of operations of the ultrasound transducer and the administration device so as to achieve a desired treatment effect on the target tissue (instructions for synchronization of 150 and 156; par. 0034); and 6a controller (160) configured to drive the ultrasound transducer and administration device based at least in part on the treatment plan (par. 0034).
	However, Knight is silent as to whether a computer memory stores the treatment plan.
	One having ordinary skill in the art would recognize that some form of computer memory would be required for storing the instructions (treatment plan) disclosed in par. 0034 of Knight such that they may be accessed and executed by as processor (computer) additionally disclosed by Knight in par. 0034. It would therefore be obvious to one of ordinary skill in the art to modify the system disclosed in Knight to include a computer memory storing the instructions. 
Regarding claim 48, Knight further teaches a monitoring system (imager 125) for measuring at least one parameter value associated with at least one of the ultrasound transducer, the exogenous agent, the therapeutic agent, the target tissue, or non-target tissue (parameter value is absorption of contrast agent into surrounding target tissue; par. 0036), wherein the controller is further configured to adjust the treatment plan based at least in part on the measured parameter value (0036: what time to initiate pullback of catheter is determined [adjusted] by absorption level of contrast agent; par. 0036).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight as applied to claim 1 above, and further in view of Lai et al. (Breast tumor response to ultrasound mediated excitation of microbubbles and radiation therapy in vivo, Onoscience, 2016 Mar 24), hereinafter Lai.
	Regarding claim 17, Knight fails to teach a radiation device for transmitting a radiation dose to the target tissue. 
	However, Lai teaches a system for microbubble-enhanced treatment of target tissue, the system comprising ultrasound treatment and transmitting a radiation dose to the target tissue (pg. 98, lines 2-5 of the abstract). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system in Knight to have a radiation device for transmitting a radiation dose to the target tissue as taught by Lei as both these inventions and the claimed invention are directed towards microbubble-mediated ultrasound procedures and the references were well-known in the art prior to the effective filing date of the claimed invention. Lei teaches in the abstract (pg. 98, lines 9-17 of the abstract) that delivering ultrasound-stimulated microbubbles to a target tissue in conjunction with radiation therapy can produce a positive therapeutic effect on the target tissue when compared to using either kind of therapy alone. It would therefore have been obvious to one of ordinary skill in the art to have modified the system in Knight to have a radiation device for transmitting a radiation dose to the target tissue as taught by Lei, as such a modification would allow radiation therapy to be delivered alongside the microbubble-mediated ultrasound procedure taught by Knight such that a greater therapeutic effect may be achieved in the target tissue, as taught by Lei.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight as applied to claim 18 above, and further in view of Lentacker et al. (Design and Evaluation of Doxorubicin-containing Microbubbles for Ultrasound-triggered Doxorubicin Delivery: Cytotoxicity and Mechanisms Involved, Molecular Therapy, 2009 Jul 21), hereinafter Lentacker.
	Regarding claim 19, Knight is silent as to whether the therapeutic agent comprises at least one of Busulfan, Thiotepa, CCNU (lomustine), BCNU (carmustine), ACNU (nimustine), Temozolomide, Methotrexate, Topotecan, Cisplatin, Etoposide, Irinotecan /SN-38, Carboplatin, Doxorubicin, Vinblastine, Vincristine, Procarbazine, Paclitaxel, Fotemustine, Ifosfamide /4- 5Hydroxyifosfamide /aldoifosfamide, Bevacizumab, 5-Fluorouracil, Bleomycin, Hydroxyurea, Docetaxel, or Cytarabine (cytosine arabinoside, ara-C)/ara-U.
	However, Lentacker teaches that doxorubicin is one of the most frequently used anticancer drugs (pg. 101, col. 1, lines 31-32), and that microbubbles loaded with doxorubicin are an effective means of delivering doxorubicin to cancer cell nuclei (pg. 101, col. 1, lines 10-19).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the therapeutic agent in Knight to comprise doxorubicin as taught by Lentacker as both these inventions and the claimed invention are directed towards microbubble-mediated ultrasound procedures and the references were well-known in the art prior to the effective filing date of the claimed invention. Lentacker teaches that doxorubicin is a common anticancer drug that can be effectively delivered to cancer cells via microbubble-mediated ultrasound procedure. It would therefore have been obvious to one of ordinary skill in the art to have modified the therapeutic agent in Knight to comprise doxorubicin, as such a modification would enable the microbubble-enhanced treatment of target tissue taught by Knight to be used as an anticancer treatment as taught by Lentacker.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight as applied to claim 1 above, and further in view of Behar (US 20120316439 A1).
	Regarding claim 22, Knight fails to teach the ultrasound transducer, monitoring system, and administration device are controlled by three separate, intercommunicating controllers.
	Knight does teach the administration device is controlled by a controller separate from but intercommunicating with a controller for the ultrasound transducer and monitoring system (pump 156, connected to 150 through synchronization controller 160; par. 0034). 
	Behar teaches an ultrasound system for tissue imaging and analysis (fig. 1) comprising an ultrasound transducer (an ultrasonic heating device; par. 0045), a monitoring system (an ultrasonic device separate from the ultrasonic heating device for reading the spectral reflection of ultrasound from the tissue area, and/or the backscatter pattern and energy levels of the target tissue over time; par. 0045), and a process control and processing unit (controller; par. 0045) operatively connected to both the ultrasound transducer and the monitoring system, wherein the process control and processing unit may be a single unit or separated into separate units (controllers) for controlling the ultrasonic heating device and the ultrasonic device (par. 0045).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ultrasound system 150 in Knight to have separate controllers for the ultrasound transducer and the monitoring system as taught by Behar as both these inventions and the claimed invention are directed towards ultrasonic medical devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Behar teaches that a device for controlling an ultrasound transducer and a monitoring system may comprise a single unit (controller) for both ultrasound components, as also taught by Knight, or the device may comprise separate units (controllers) for controlling each of the ultrasound transducer and the monitoring system. It would therefore have been obvious to one of ordinary skill in the art to have modified the ultrasound system 150 in Knight to have separate controllers for the ultrasound transducer and the monitoring system, as such a modification is simply implementing an alternate controller configuration as taught by Behar.
Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783